 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT TAMPLIN, Jr.,                              No. 1:12-cv-01633-AWI-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER
14    WILLIAM MUNIZ,
15                       Respondent.
16

17          Petitioner, Dwight Tamplin, Jr., is a state prisoner proceeding through counsel with an
18
     application for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner filed his petition for
19
     writ of habeas corpus on October 4, 2012, alleging five grounds for habeas relief: (1) denial of his
20
     Sixth Amendment right to self-representation, pursuant to Faretta v. California, 422 U.S. 806
21
     (1975); (2) ineffective assistance of trial counsel; (3) admission of Petitioner’s post-arrest “gang
22

23   statement” in violation of due process and Fifth Amendment rights; (4) ineffective assistance of

24   appellate counsel; and (5) refusal to bifurcate gang allegations.
25          On Marcy 17, 2016, the Magistrate Judge filed findings and recommendations in which she
26
     recommended that the Court deny the petition, enter judgment for Respondent, and decline to issue
27
     a certificate of appealability. On March 30, 2016, Petitioner filed objections to the findings and
28
                                                        1
 1   recommendations. After reviewing the record de novo and considering Petitioner’s objections, the
 2   Court declined to modify the findings and recommendations and adopted them in full on May 2,
 3
     2016.
 4
             On July 6, 2018, the United States Court of Appeals for the Ninth Circuit reversed the denial
 5
     of the habeas petition, finding “[t]he state habeas court’s conclusion that [Petitioner] waived his
 6

 7   Sixth Amendment right [to counsel] by not continuing to object after [a] public defender [ ] was re-

 8   appointed was clearly contrary to Faretta.” Tamplin v. Muniz, 894 F.3d 1076, 1086 (9th Cir. 2018).

 9   Further, the Court determined appellate counsel’s performance was constitutionally deficient and
10
     prejudiced Petitioner, denying Petitioner his Fourteenth Amendment right to effective assistance of
11
     appellate counsel. Id. Based on these findings, the Ninth Circuit remanded the matter to this Court
12
     with instructions to grant the petition for writ of habeas corpus. Mandate has been issued.
13
             In accordance with the foregoing, IT IS HEREBY ORDERED that:
14

15           1. Petitioner’s application for writ of habeas corpus is granted; and

16           2.    Respondent shall release Petitioner from custody within ninety days from the date of
17                this order, unless Petitioner has been arraigned and a new trial date set.
18

19
     IT IS SO ORDERED.
20
     Dated: October 5, 2018
21                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28
                                                         2
